DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 7/18/2022.
The Amendment filed on 7/18/2022 has been entered.  
Claims 1, 19, and 20 have been amended by Applicant.
Claims 1-20 remain pending in the application of which Claims 1, 19, and 20 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 6/2/2022 and 7/18/2022 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Regarding 103 rejections, Applicant’s arguments, pages 9-11 of Remarks (7/18/2022) with respect to rejections have been fully considered, but they are not persuasive.
The Applicant asserts, “Yuan and Ben-Tzur do not render obvious generating a voice response application based on ‘user input data indicating a user selection that instructs voice response interaction to be enabled.’”  However, the Examiner respectfully disagrees.
	Yuan discloses a method/system for content authoring for automated agents (i.e., the voice response application), wherein the automated agents uses conversation model derived from various data (e.g., Fig. 1 – “chat transcripts, knowledge base content, user activity, forum text, etc.”). Knowledge from the various datasets are extracted and human users (Fig. 4 users 440 and Fig. 6 users 630) can further edit, select, activate, or remove particular knowledge data items (Par 43 – “An editorial portal 225 may be used to allow the editing, selection, activation, or removal of particular knowledge data items by an editor, administrator, or other personnel. The data in the knowledge set 220 for a variety of associated issues or topics (sometimes called intents), such as support topics, is organized into a knowledge graph 270 as discussed below.”).  In other words, when the human users select items in the knowledge set, the items are included for authoring the content for training a conversational model for automated agents.  Thus, Yuan discloses the limitations.
	The Applicant asserts, “Yuan and Ben-Tzur do not render obvious ‘generating … voice response application based on the information card.’”  However, the Examiner respectfully disagrees.
	First, the Examiner reviewed the written description of the application for the definition for “information cards.”  However, the limitation “information card” is not defined.  According to the paragraphs [0145]-[0150], the “information cards” seem to be data representing data objects for an organization.  YUAN discloses various data including chat transcription, knowledge base content, user activity, forum text (Fig. 1 Support data).  YUAN further teaches the data includes organization entities (Par 39 – “In an example, editors and business entities may utilize the knowledge editing process 164 to review and approve business knowledge and solution constraints, to ensure that the information used by the agent is correct and will result in correct responses. As an example of business knowledge, consider a customer support bot designed for a business; the business knowledge may include a specific return policy, such as for a retail store which has different return policies for products purchased from local store and online.”).  
Similar to the data and knowledge graph representing the data of YUAN, BEN-TZUR discloses information cards representing organization entity data (Pars 90-103 – “Organization.. Person … Place, Product”; Par 47 – “FIG. 2B is a schematic diagram that illustrates example card templates 224 (see Appendix A for additional examples). The card templates 224 may collectively form a hierarchy that may correspond with an ontology. … For example, the card template 224-entity may be at the top of the hierarchy (e.g., at level 1). The card template 224-entity can be used to display basic information regarding any entity. For example, the card template 224-entity may display an image 164-1, a title 164-2 and a description 164-3 for the entity. An entity may refer to any physical or logical object, item or activity. An entity can have one or more entity types.”).
Furthermore, Ben-Tzur teaches retrieving/searching information from information card (Par 32 – “The search server 150 receives the unparameterized card object 270 u from the card server 200. Upon receiving the unparameterized card object 270 u, the search server 150 parameterizes the unparameterized card object 270 u to form a parameterized card object 270 p. The search server 150 parameterizes the unparameterized card object 270 u by assigning (e.g., populating) the field values 168 from the record 160 to the data fields 164 in the unparameterized card object 270 u. The search server 150 transmits the parameterized card object 270 p to the mobile computing device 120.”).  One of ordinary skill in the art would be motivated to include information cards of BEN-TZUR to enhance the conversational engine/model by augmenting the dataset.  
For at least the reason above, the Examiner maintains the rejections.  Please see the rejections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over YUAN (US 2020/0005117 A1), and further in view of BENTZUR (US 2017/0097926 A1).

REGARDING CLAIM 1, YUAN discloses a method performed by one or more computers, the method comprising: 
accessing, by the one or more computers, data identifying an [information card] knowledge graph configured to present data objects of a data set (YUAN Fig. 1 –“Support Data 152”; Fig. 2 –“Source Data 210; Knowledge Set 220; Knowledge Graph 270”; Par 37 – “This support data 152 is provided to a knowledge extraction engine 154, which produces a candidate support knowledge set 160. The candidate support knowledge set 160 links each candidate solution 162 with an entity 156 and an intent 158. Further details on the knowledge extraction engine 154 and the creation of a candidate support knowledge set 160 are provided in relation to the AI authoring techniques of FIGS. 3 to 10. Although the present examples are provided with reference to support data in a customer service context, it will be understood that the conversation model 176 may be produced from other types of input data and other types of data sources.”; Par 43 – “In an example, source data 210 is unstructured data from a variety of sources (such as the previously described support data). A knowledge extraction process is operated on the source data 210 to produce an organized knowledge set 220. An editorial portal 225 may be used to allow the editing, selection, activation, or removal of particular knowledge data items by an editor, administrator, or other personnel. The data in the knowledge set 220 for a variety of associated issues or topics (sometimes called intents), such as support topics, is organized into a knowledge graph 270 as discussed below.”; Par 46 – “The knowledge graph 270 is shown as including linking to a number of data properties and attributes, relating to applicable content used in the conversation model 176.”); 
receiving, by the one or more computers, user input data indicating a user selection that instruct voice response interaction to be enabled for the information card or the data set (YUAN Figs. 4 and 6; Par 39 – “In an example, editors and business entities may utilize the knowledge editing process 164 to review and approve business knowledge and solution constraints, to ensure that the information used by the agent is correct and will result in correct responses.”; Par 43 –“An editorial portal 225 may be used to allow the editing, selection, activation, or removal of particular knowledge data items by an editor, administrator, or other personnel.”; Par 48 – “FIG. 3 is a flowchart 300 that illustrates example operations for an assisted authoring process, for establishing a knowledge set used in a conversation model by a virtual agent.”; Par 50 – “The candidate intents may be provided to a human user (e.g., administrator, editor, or curator) to receive approval, in operation 340.”);
in response to receiving the user input data indicating the user selection that instructs voice response interaction to be enabled for the information card or the data set (YUAN Figs. 4 and 6; Par 43 – “An editorial portal 225 may be used to allow the editing, selection, activation, or removal of particular knowledge data items by an editor, administrator, or other personnel. The data in the knowledge set 220 for a variety of associated issues or topics (sometimes called intents), such as support topics, is organized into a knowledge graph 270 as discussed below.”; Par 59 – “In a similar manner as in FIG. 4, a group of human users 630, such as an administrator, editor, or other content curator, uses the portal 620 to create, edit, and approve the content. Specifically, the human users 630 may create, edit, and refine suggested trigger phrases 640 that are tied to approved intents 650; the human users 630 may create, edit, and refine suggested solutions 660, and constraints 670 tied to such solutions. For instance, the constraints 670 may provide specific restrictions, conditions, or qualifications on the particular questions, question responses, and answers used in a conversation workflow.”; Par 70 – “The operations of the flowchart 1000 conclude with operations of the online workflow, including the use of the conversation model to perform a virtual agent conversation with a human user in operation 1070.”; Par 8 – “In a further example, the conversation model is designed to conduct the subject conversation in a technical support scenario with the human user, to handle an intent expressed in the subject conversation that relates to one or more support issues in the technical support scenario. This may allow handling of solutions that relate to one or more support solutions in the technical support scenario, such as for constraints that relate to properties of a product or service involved with the support issues. These constraints may further relate to a plurality of properties for a product, such as for one or more of: a product instance, a product type, a product version, a product release, a product feature, or a product use case.”), generating, by the one or more computers, a voice response application based on the [information card] knowledge graph (YUAN Par 67 – “… generating a knowledge graph of a conversation model, at operation 1040, to organize relationship among intents, conversations, and conversation properties; linking the respective intents in the knowledge graph to properties of the respective conversations, at operation 1050, based on inputs (e.g., trigger queries), rules (e.g., constraints), and outputs (e.g., solutions); and outputting the conversation model, at operation 1060, as the conversation model is provided to be usable with a virtual agent to conduct a subsequent conversation with a human user.”), the voice response application being configured to provide responses to voice queries using values for the data objects (YUAN Par 50 – “A knowledge graph for the conversation model is then established to relate approved intents with content characteristics, in operation 350. For instance, various trigger prompts (such as “I can't log into my computer”) or queries (such as “How do I unlock my computer”) may be tied to certain intents (“Reset Password”) of a conversation.”; Par 41 – “Based on inputs provided by the candidate support knowledge set 160, model training 174 may be used to generate the resulting conversation model 176. This conversation model 176 may be deployed in the conversation engine 130, for example, and used in the online processing system 120.”; Par 8 – “In a further example, the conversation model is designed to conduct the subject conversation in a technical support scenario with the human user, to handle an intent expressed in the subject conversation that relates to one or more support issues in the technical support scenario. This may allow handling of solutions that relate to one or more support solutions in the technical support scenario, such as for constraints that relate to properties of a product or service involved with the support issues”) that the [information card] knowledge graph is configured to present (YUAN Figs. 4 and 6; Par 35 – “The human agent assistance 142 may be integrated with aspects of visualization 144, such as to identify conversation workflow issues or understand how an intent is linked to a large or small number of proposed solutions. Additionally, such visualization may be used as part of offline processing and training, such as with the techniques discussed with reference to FIGS. 3 to 10.”; Par 43 – “An editorial portal 225 may be used to allow the editing, selection, activation, or removal of particular knowledge data items by an editor, administrator, or other personnel.”); and 
deploying, by the one or more computers, the voice response application to enable one or more users to use the voice response application to initiate voice interactions involving the data objects (YUAN Par 41 – “Based on inputs provided by the candidate support knowledge set 160, model training 174 may be used to generate the resulting conversation model 176. This conversation model 176 may be deployed in the conversation engine 130, for example, and used in the online processing system 120.”; Par 32 – “As depicted, the conversation engine 130 includes: a diagnosis engine 132 used to extract structured data from user inputs (such as entity, intent, and other properties) and assist with the selection of a diagnosis (e.g., a problem identification); a clarification engine 134 used to deliver questions to ask, to obtain additional information from incomplete, ambiguous, or unclear user conversation inputs, or to determine how to respond to a human user after receiving an unexpected response from the human user; and a solution retrieval engine 136 used to rank and decide candidate solutions, and select and output a particular candidate solution or sets of candidate solutions, as part of a technical support conversation. Thus, in the operation of a typical human-agent interaction via a chatbot, various human-agent text is exchanged between the bot framework 116 and the conversation engine 130.”; Par 67 – “… and outputting the conversation model, at operation 1060, as the conversation model is provided to be usable with a virtual agent to conduct a subsequent conversation with a human user.”).
YUAN does not explicitly teach the [square-bracketed] limitations, and teaches the underlined features instead. In other words, YUAN teaches utilizing data in a knowledge graph, instead of using data in the [information card].

BENTZUR teaches the [square-bracketed] limitations. BENTZUR explicitly teaches accessing, by the one or more computers, data identifying an [information card] (BENTZUR Fig. 2B Par 47 – “FIG. 2B is a schematic diagram that illustrates example card templates 224 (see Appendix A for additional examples). The card templates 224 may collectively form a hierarchy that may correspond with an ontology.”) configured to present data objects of a data set (BENTZUR Fig. 2B; Par 47 – “For example, the card template 224-entity may be at the top of the hierarchy (e.g., at level 1). The card template 224-entity can be used to display basic information regarding any entity. For example, the card template 224-entity may display an image 164-1, a title 164-2 and a description 164-3 for the entity. An entity may refer to any physical or logical object, item or activity. An entity can have one or more entity types.”); and utilizing data in the [information card] (BENTZUR Par 32 – “The search server 150 receives the unparameterized card object 270 u from the card server 200. Upon receiving the unparameterized card object 270 u, the search server 150 parameterizes the unparameterized card object 270 u to form a parameterized card object 270 p. The search server 150 parameterizes the unparameterized card object 270 u by assigning (e.g., populating) the field values 168 from the record 160 to the data fields 164 in the unparameterized card object 270 u. The search server 150 transmits the parameterized card object 270 p to the mobile computing device 120.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YUAN to include an information card, as taught by BENTZUR.
One of ordinary skill would have been motivated to include an information card, in order to enable to efficiently gather content from unstructured data (BENTZUR Par 61).


REGARDING CLAIM 2, YUAN in view of BENTZUR discloses the method of claim 1.
BENTZUR further discloses wherein the information card is an information card template for generating an information card for any of multiple entities of a particular entity type (BENTZUR Fig. 2A – “Card Template 224”; Par 31 – “The storage device 220 may store a template data store that stores card templates 224 (templates 224, hereinafter) for the application cards 124. A template 224 may include a template ID 226, the data fields 164 and a layout 234 that specifies the positions of the data fields 164 in the application card 124. The card server 200 determines (e.g., identifies) a template 224 based on the card request 170. Upon identifying a relevant template 224, the card server 200 instantiates a data container that represents the unparameterized card object 270 u. The card server 200 writes information from the selected template 224 to the unparameterized card object 270 u.”), wherein the information card template specifies a set of data object types that are relevant to the particular entity type (BENTZUR Fig. 2B – “Person Entity; Product Entity; Creative Work Entity”; Par 47 – “For example, the card template 224-entity may display an image 164-1, a title 164-2 and a description 164-3 for the entity. An entity may refer to any physical or logical object, item or activity. An entity can have one or more entity types. The template data store 222 may include additional card templates 224 that can be used to display information about specific entity types. For example, a card template 224-person can be used to display information about a person entity. The following table illustrates different card templates 224 that can be used to display information about different entity types.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YUAN to include an information card template, as taught by BENTZUR.
One of ordinary skill would have been motivated to include an information card template, in order to enable to efficiently gather content from unstructured data (BENTZUR Par 61).


REGARDING CLAIM 4, YUAN in view of BENTZUR discloses the method of claim 1.
YUAN further discloses the method/system comprising: 
providing a user interface comprising controls to design and/or edit the [information card] knowledge graph (YUAN Figs. 4 and 6; Par 35 – “The human agent assistance 142 may be integrated with aspects of visualization 144, such as to identify conversation workflow issues or understand how an intent is linked to a large or small number of proposed solutions. Additionally, such visualization may be used as part of offline processing and training, such as with the techniques discussed with reference to FIGS. 3 to 10.”; Par 43 – “An editorial portal 225 may be used to allow the editing, selection, activation, or removal of particular knowledge data items by an editor, administrator, or other personnel.”); 
receiving, through the user interface, data indicating user input selecting data objects to present in the information card (YUAN Par 43 – “An editorial portal 225 may be used to allow the editing, selection, activation, or removal of particular knowledge data items by an editor, administrator, or other personnel.”); and 
generating and/or updating specification data for the [information card] knowledge graph to include the selected data objects in the information card (Figs. 4 and 6; Par 58 – “FIG. 6 is a diagram that illustrates example operations for use of an authoring solution, used with establishing conversations of a virtual agent from a knowledge service 610. This knowledge service 610 may operate as a component or system responsible for understanding and querying the knowledge graph based on current authoring requirements and context. As shown, the knowledge service 610 is linked to a portal 620 to enable the creation, population, and approval of knowledge graph data 625 corresponding to multiple knowledge information items.”; Par 59 – “In a similar manner as in FIG. 4, a group of human users 630, such as an administrator, editor, or other content curator, uses the portal 620 to create, edit, and approve the content. Specifically, the human users 630 may create, edit, and refine suggested trigger phrases 640 that are tied to approved intents 650; the human users 630 may create, edit, and refine suggested solutions 660, and constraints 670 tied to such solutions. For instance, the constraints 670 may provide specific restrictions, conditions, or qualifications on the particular questions, question responses, and answers used in a conversation workflow.”; In other words, the data structure (knowledge graph) is updated through an editing process.); 
wherein the voice response application is generated based on the updated specification data for the information card to provide information for the selected data objects (YUAN Figs. 4 and 6; Par 43 – “An editorial portal 225 may be used to allow the editing, selection, activation, or removal of particular knowledge data items by an editor, administrator, or other personnel. The data in the knowledge set 220 for a variety of associated issues or topics (sometimes called intents), such as support topics, is organized into a knowledge graph 270 as discussed below.”; Par 59 – “In a similar manner as in FIG. 4, a group of human users 630, such as an administrator, editor, or other content curator, uses the portal 620 to create, edit, and approve the content. Specifically, the human users 630 may create, edit, and refine suggested trigger phrases 640 that are tied to approved intents 650; the human users 630 may create, edit, and refine suggested solutions 660, and constraints 670 tied to such solutions. For instance, the constraints 670 may provide specific restrictions, conditions, or qualifications on the particular questions, question responses, and answers used in a conversation workflow.”; Par 70 – “The operations of the flowchart 1000 conclude with operations of the online workflow, including the use of the conversation model to perform a virtual agent conversation with a human user in operation 1070.”; Par 8 – “In a further example, the conversation model is designed to conduct the subject conversation in a technical support scenario with the human user, to handle an intent expressed in the subject conversation that relates to one or more support issues in the technical support scenario. This may allow handling of solutions that relate to one or more support solutions in the technical support scenario, such as for constraints that relate to properties of a product or service involved with the support issues. These constraints may further relate to a plurality of properties for a product, such as for one or more of: a product instance, a product type, a product version, a product release, a product feature, or a product use case.”).
YUAN does not explicitly teach the [square-bracketed] limitations, and teaches the underlined features instead. In other words, YUAN teaches utilizing data in a knowledge graph, instead of using data in the [information card].

BENTZUR teaches the [square-bracketed] limitations. As shown in the rejection of Claim 1, BENTZUR teaches utilizing data in the [information card] (BENTZUR Par 32 – “The search server 150 receives the unparameterized card object 270 u from the card server 200. Upon receiving the unparameterized card object 270 u, the search server 150 parameterizes the unparameterized card object 270 u to form a parameterized card object 270 p. The search server 150 parameterizes the unparameterized card object 270 u by assigning (e.g., populating) the field values 168 from the record 160 to the data fields 164 in the unparameterized card object 270 u. The search server 150 transmits the parameterized card object 270 p to the mobile computing device 120.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YUAN to include an information card, as taught by BENTZUR.
One of ordinary skill would have been motivated to include an information card, in order to enable to efficiently gather content from unstructured data (BENTZUR Par 61).


REGARDING CLAIM 7, YUAN in view of BENTZUR discloses the method of claim 1.
YUAN further discloses the method/system comprising: 
providing user interface data for a user interface having one or more controls to receive user input indicating (i) text of one or more requests for the voice response application to answer (YUAN Figs. 7-9; Problem 750; Problem 850; Question 920) and (ii) text of one or more responses (YUAN Figs. 7-9; Solution 740; Solution 840; Solution 930) for the voice response application to provide (YUAN Fig. 7; Par 60 – “FIGS. 7 and 8 depict graphical user interfaces that illustrate example suggested solutions generated with the automated authoring techniques discussed herein. As shown, the user interface of FIG. 7 specifically depicts a layout in which a particular identified intent 710 (a technical support intent, “Problems with Office download or installation”) is linked to a set of authored solutions 720 and suggested solutions 730 from a predefined knowledge base. The results of the automated authoring techniques, automatically mined from an unstructured knowledge set, are shown in the form of suggested solutions 730A, 730B, 730C, 730D, 730E. Other functionality to create a new solution 725 and access or navigate through the previously authored solutions 720 or the suggested solutions 730 may also be provided in the user interface.”); 
wherein the voice response application is generated to respond to the one or more requests using the one or more responses, with values corresponding to the data objects used to complete the one or more responses (YUAN Par 31 – “The conversation engine 130 may include components that assist in identifying, extracting, outputting, and directing the human-agent conversation and related conversation content. The conversation engine 130 uses its engines 132, 134, 136 to process user input and decides what solutions constraints are matched or violated. Such processing is help decide the final bot response: to ask questions or deliver solutions, and identify which question/solution to deliver.”).


REGARDING CLAIM 8, YUAN in view of BENTZUR discloses the method of claim 1.
YUAN further discloses wherein generating the voice response application comprises automatically configuring the voice response application to answer voice requests that match one or more predetermined grammars or language patterns (YUAN Par 33 – “In some examples, the conversation engine 130 selects a particular solution with the solution retrieval engine 136, or selects a clarification statement with the clarification engine 134, or selects a particular diagnosis with the diagnosis engine, based on real-time scoring relative to the current intent 124 and a current state of the conversation. This scoring may be used to track a likelihood of a particular solution and a likelihood of a particular diagnosis, at any given time. For instance, the scoring may be based multiple factors such as, (a) measuring the similarity between the constraints or previous history of solution and diagnosis with current intent, conversation and context; and (b) the popularity of solution or diagnosis based on history data.”; Par 69 – “In a specific example, the conversation model is adapted to provide output in the subject conversation based on a scored likelihood of a particular solution and a scored likelihood of a particular diagnosis, and based on inputs received in the subject conversation from the human user.”) using predetermined response phrases having values for one or more data objects from the [information card] knowledge graph inserted in the response phrases (YUAN Par 31 – “The conversation input and output are provided to and from the virtual agent online processing system 120, and conversation content is parsed and output with the system 120 through the use of a conversation engine 130. The conversation engine 130 may include components that assist in identifying, extracting, outputting, and directing the human-agent conversation and related conversation content. The conversation engine 130 uses its engines 132, 134, 136 to process user input and decides what solutions constraints are matched or violated. Such processing is help decide the final bot response: to ask questions or deliver solutions, and identify which question/solution to deliver.”).
YUAN does not explicitly teach the [square-bracketed] limitations, and teaches the underlined features instead. In other words, YUAN teaches utilizing data in a knowledge graph, instead of using data in the [information card].

BENTZUR teaches the [square-bracketed] limitations. BENTZUR explicitly teaches utilizing data in the [information card] (BENTZUR Par 32 – “The search server 150 receives the unparameterized card object 270 u from the card server 200. Upon receiving the unparameterized card object 270 u, the search server 150 parameterizes the unparameterized card object 270 u to form a parameterized card object 270 p. The search server 150 parameterizes the unparameterized card object 270 u by assigning (e.g., populating) the field values 168 from the record 160 to the data fields 164 in the unparameterized card object 270 u. The search server 150 transmits the parameterized card object 270 p to the mobile computing device 120.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YUAN to include an information card, as taught by BENTZUR.
One of ordinary skill would have been motivated to include an information card, in order to enable to efficiently gather content from unstructured data (BENTZUR Par 61).


REGARDING CLAIM 12, YUAN in view of BENTZUR discloses the method of claim 1, wherein the data set is a data cube, a data table, a database, or a data repository (YUAN Par 37 – “The virtual agent offline processing system 150 may generate the conversation model 176 from a variety of support data 152, such as chat transcripts, knowledge base content, user activity, web page text (e.g., from web page forums), and other forms of unstructured content.”; Fig. 2 Source Data 210; Knowledge Set 220; Par 46 – “knowledge content data 272, such as embodied by data from a knowledge base or web solution source; question response data 274, such as natural language responses to human questions; question data 276, such as embodied by natural language inquiries to a human; entity data 278, such as embodied by properties which tie specific actions or information to specific concepts in a conversation; intent data 280, such as embodied by properties which indicate a particular problem or issue or subject of the conversation; human chat conversation data 282, such as embodied by rules and properties which control how a conversation is performed; and human chat solution data 284, such as embodied by rules and properties which control how a solution is offered and provided in a conversation. A more specific illustration of how the data values 272-284 are identified and linked to each other in a knowledge graph is provided in FIG. 4 below.”).


REGARDING CLAIM 13, YUAN in view of BENTZUR discloses the method of claim 1.
YUAN further discloses comprising providing user interface data for a user interface that displays the [information card] knowledge graph (YUAN Figs. 4 and 6; Par 35 – “The human agent assistance 142 may be integrated with aspects of visualization 144, such as to identify conversation workflow issues or understand how an intent is linked to a large or small number of proposed solutions. Additionally, such visualization may be used as part of offline processing and training, such as with the techniques discussed with reference to FIGS. 3 to 10.”; Par 43 – “An editorial portal 225 may be used to allow the editing, selection, activation, or removal of particular knowledge data items by an editor, administrator, or other personnel.”), the user interface being interactive to enable a user to select portions of the displayed [information card] knowledge graph (YUAN Par 43 – “An editorial portal 225 may be used to allow the editing, selection, activation, or removal of particular knowledge data items by an editor, administrator, or other personnel.”); 
in response to selection by a user of a portion of the displayed [information card] knowledge graph, assigning one or more data objects corresponding to the selected portion of the displayed [information card] knowledge graph to be included in future voice responses generated using the voice response application (YUAN Figs. 4 and 6; Par 43 – “An editorial portal 225 may be used to allow the editing, selection, activation, or removal of particular knowledge data items by an editor, administrator, or other personnel. The data in the knowledge set 220 for a variety of associated issues or topics (sometimes called intents), such as support topics, is organized into a knowledge graph 270 as discussed below.”; Par 59 – “In a similar manner as in FIG. 4, a group of human users 630, such as an administrator, editor, or other content curator, uses the portal 620 to create, edit, and approve the content. Specifically, the human users 630 may create, edit, and refine suggested trigger phrases 640 that are tied to approved intents 650; the human users 630 may create, edit, and refine suggested solutions 660, and constraints 670 tied to such solutions. For instance, the constraints 670 may provide specific restrictions, conditions, or qualifications on the particular questions, question responses, and answers used in a conversation workflow.”; Par 70 – “The operations of the flowchart 1000 conclude with operations of the online workflow, including the use of the conversation model to perform a virtual agent conversation with a human user in operation 1070.”; Par 8 – “In a further example, the conversation model is designed to conduct the subject conversation in a technical support scenario with the human user, to handle an intent expressed in the subject conversation that relates to one or more support issues in the technical support scenario. This may allow handling of solutions that relate to one or more support solutions in the technical support scenario, such as for constraints that relate to properties of a product or service involved with the support issues. These constraints may further relate to a plurality of properties for a product, such as for one or more of: a product instance, a product type, a product version, a product release, a product feature, or a product use case.”).
YUAN does not explicitly teach the [square-bracketed] limitations, and teaches the underlined features instead. In other words, YUAN teaches utilizing data in a knowledge graph, instead of using data in the [information card].

BENTZUR teaches the [square-bracketed] limitations. As shown in the rejection of Claim 1, BENTZUR teaches utilizing data in the [information card] (BENTZUR Par 32 – “The search server 150 receives the unparameterized card object 270 u from the card server 200. Upon receiving the unparameterized card object 270 u, the search server 150 parameterizes the unparameterized card object 270 u to form a parameterized card object 270 p. The search server 150 parameterizes the unparameterized card object 270 u by assigning (e.g., populating) the field values 168 from the record 160 to the data fields 164 in the unparameterized card object 270 u. The search server 150 transmits the parameterized card object 270 p to the mobile computing device 120.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YUAN to include an information card, as taught by BENTZUR.
One of ordinary skill would have been motivated to include an information card, in order to enable to efficiently gather content from unstructured data (BENTZUR Par 61).


REGARDING CLAIM 14, YUAN in view of BENTZUR discloses the method of claim 1.
BENTZUR further discloses wherein the information card corresponds to an entity type (BENTZUR Fig. 2B; Par 47 – “For example, the card template 224-entity may be at the top of the hierarchy (e.g., at level 1). The card template 224-entity can be used to display basic information regarding any entity. For example, the card template 224-entity may display an image 164-1, a title 164-2 and a description 164-3 for the entity. An entity may refer to any physical or logical object, item or activity. An entity can have one or more entity types.”), wherein the data set has a plurality of data objects for the entity type (BENTZUR Fig. 2B; Par 49 – “Some entity types may be associated with multiple card templates 224. For example, the card server 200 can select either the card template 224-movie1 or the card template 224-movie2 to display information regarding a movie entity. In the example of FIG. 2B, the card templates 224-movie1, 224-movie2 include different data fields 164.”), and wherein the information card is configured to present only a proper subset of the data objects for the entity type (BENTZUR Fig. 2B; Par 49 – “Some entity types may be associated with multiple card templates 224. For example, the card server 200 can select either the card template 224-movie1 or the card template 224-movie2 to display information regarding a movie entity. In the example of FIG. 2B, the card templates 224-movie1, 224-movie2 include different data fields 164.”; Par 53 – “In some implementations, the card request includes field IDs for data fields that the search server identified in response to the search query (at 312-1). For example, the field IDs may identify a movie title field, a movie description field, a movie poster field, a movie stars field, etc. In addition to the field IDs, the card request may also include field values for the data fields corresponding with the field IDs (at 312-2). For example, the field values may include values for the movie title field, the movie description field, the movie poster field, the movie stars field, etc.”); and 
wherein the voice response application is configured to provide responses using only the proper subset of the data objects that the information card is configured to present (BENTZUR Fig. 1 Unit 124 – The mobile computing device 120 can display a search box and receive a search query 122 via the search box. In response to receiving the search query 122, the mobile computing device 120 can display application cards 124. The application cards 124 may correspond with the native applications 22 or the web applications 32. In the example of FIG. 1, the application cards 124 relate to an example movie called ‘PIXELS’. When a user of the mobile computing device 120 enters the search query 122 in the search box, the mobile computing device 120 can generate a query wrapper 130 and send the query wrapper 130 to the search server 150. The query wrapper 130 may also include contextual data that indicates a context of the mobile computing device 120 (e.g., sensor measurements, such as a location of the mobile computing device 120). In response to sending the query wrapper 130, the mobile computing device receives a parameterized card object 270 p. The parameterized card object 270 p includes information that the mobile computing device 120 can use to display the application cards 124.; In other words, the provided results (e.g., Fig. 1 Unit 124) shows the proper subset of the data objects related to the movie “PIXELS.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YUAN to include an information card displaying the proper subset of data objects, as taught by BENTZUR.
One of ordinary skill would have been motivated to include an information card displaying the proper subset of data objects, in order to provide appropriate results (BENTZUR Par 61).


REGARDING CLAIM 15, YUAN in view of BENTZUR discloses the method of claim 1. BENTZUR further discloses wherein the information card corresponds to an entity type (BENTZUR Fig. 2B; Par 47 – “For example, the card template 224-entity may be at the top of the hierarchy (e.g., at level 1). The card template 224-entity can be used to display basic information regarding any entity. For example, the card template 224-entity may display an image 164-1, a title 164-2 and a description 164-3 for the entity. An entity may refer to any physical or logical object, item or activity. An entity can have one or more entity types.”), wherein the data set has a plurality of data objects for the entity type (BENTZUR Fig. 2B; Par 49 – “Some entity types may be associated with multiple card templates 224. For example, the card server 200 can select either the card template 224-movie1 or the card template 224-movie2 to display information regarding a movie entity. In the example of FIG. 2B, the card templates 224-movie1, 224-movie2 include different data fields 164.”), and wherein the information card is configured to present only a proper subset of the data objects for the entity type (BENTZUR Fig. 2B; Par 49 – “Some entity types may be associated with multiple card templates 224. For example, the card server 200 can select either the card template 224-movie1 or the card template 224-movie2 to display information regarding a movie entity. In the example of FIG. 2B, the card templates 224-movie1, 224-movie2 include different data fields 164.”; Par 53 – “In some implementations, the card request includes field IDs for data fields that the search server identified in response to the search query (at 312-1). For example, the field IDs may identify a movie title field, a movie description field, a movie poster field, a movie stars field, etc. In addition to the field IDs, the card request may also include field values for the data fields corresponding with the field IDs (at 312-2). For example, the field values may include values for the movie title field, the movie description field, the movie poster field, the movie stars field, etc.”); and 
wherein the voice response application is configured to provide responses using any of the plurality of data objects for the entity type (BENTZUR Fig. 1 Unit 124 – The mobile computing device 120 can display a search box and receive a search query 122 via the search box. In response to receiving the search query 122, the mobile computing device 120 can display application cards 124. The application cards 124 may correspond with the native applications 22 or the web applications 32. In the example of FIG. 1, the application cards 124 relate to an example movie called ‘PIXELS’. When a user of the mobile computing device 120 enters the search query 122 in the search box, the mobile computing device 120 can generate a query wrapper 130 and send the query wrapper 130 to the search server 150. The query wrapper 130 may also include contextual data that indicates a context of the mobile computing device 120 (e.g., sensor measurements, such as a location of the mobile computing device 120). In response to sending the query wrapper 130, the mobile computing device receives a parameterized card object 270 p. The parameterized card object 270 p includes information that the mobile computing device 120 can use to display the application cards 124.; In other words, the provided results (e.g., Fig. 1 Unit 124) shows a subset of the data objects related to the movie “PIXELS.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YUAN to include an information card displaying a subset of data objects, as taught by BENTZUR.
One of ordinary skill would have been motivated to include an information card displaying a subset of data objects, in order to provide appropriate results (BENTZUR Par 61).


REGARDING CLAIM 16, YUAN in view of BENTZUR discloses the method of claim 1, wherein deploying the voice response application comprises storing the voice response application in cloud computing storage and enabling a voice assistant platform to access the voice response application (YUAN Par 73 – “Although FIG. 11 depicts the execution of the components 1130, 1132, 1134, 1136, 1138 within the same computing system 1110, it will be understood that these components may be executed on other computing systems, including multiple computing systems as orchestrated in a server-based (e.g., cloud) deployment.”).


REGARDING CLAIM 17, YUAN in view of BENTZUR discloses the method of claim 1, wherein deploying the voice response application comprises assigning the voice response application to be used by a voice assistant for one or more users (YUAN Fig. 2; Fig. 10; Par 67 – “The operations of the flowchart 1000 continue to provide aspects of an offline workflow for generating a conversation model, including: identifying respective intents (and constraints, as applicable) from segments of unstructured data segments, in operation 1030; generating a knowledge graph of a conversation model, at operation 1040, to organize relationship among intents, conversations, and conversation properties; linking the respective intents in the knowledge graph to properties of the respective conversations, at operation 1050, based on inputs (e.g., trigger queries), rules (e.g., constraints), and outputs (e.g., solutions); and outputting the conversation model, at operation 1060, as the conversation model is provided to be usable with a virtual agent to conduct a subsequent conversation with a human user.”).


REGARDING CLAIM 18, YUAN in view of BENTZUR discloses the method of claim 1, wherein the data objects comprise at least one of: 
one or more attributes included in the data set (YUAN Par 46 – “The knowledge graph 270 is shown as including linking to a number of data properties and attributes, relating to applicable content used in the conversation model 176.”); or 
one or more metrics representing results of calculations using data in the data set.


REGARDING CLAIM 19, YUAN in view of BENTZUR discloses a system comprising: one or more computers; and one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: performing the steps of Claim 1; thus, it is rejected under the same rationale.


REGARDING CLAIM 20, YUAN in view of BENTZUR discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: performing the steps of Claim 1; thus, it is rejected under the same rationale.





Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over YUAN (US 2020/0005117 A1) in view of BENTZUR (US 2017/0097926 A1), and further in view of BECK (US 2014/0122289 A1).

REGARDING CLAIM 3, YUAN in view of BENTZUR discloses the method of claim 1, 
YUAN in view of BENTZUR does not explicitly teach customizing an information card.
BECK discloses a method/system for generating user interfaces for custom card design session, wherein the information card is a customized information card for an organization (BECK Figs. 4-10; Par 43 – “In the custom card design session, the consumer user interface 118 may be generated in part based on the customer and/or product contexts indicated by the contextual parameter received when the consumer user 130 navigates to the custom card design server 110. In turn, the consumer user 130 may be operable to create a customized card design using the customer user interface 118 that may be provided to a fulfillment processor 140 for fulfillment of the customized card that may in turn be provided to the consumer user 130 and/or a third party recipient (not shown in FIG. 1).”); and 
wherein the method comprises accessing information card specification data customized by the organization (BECK Figs. 4-10; Par 43 – “In the custom card design session, the consumer user interface 118 may be generated in part based on the customer and/or product contexts indicated by the contextual parameter received when the consumer user 130 navigates to the custom card design server 110. In turn, the consumer user 130 may be operable to create a customized card design using the customer user interface 118 that may be provided to a fulfillment processor 140 for fulfillment of the customized card that may in turn be provided to the consumer user 130 and/or a third party recipient (not shown in FIG. 1).”), wherein the information card specification data identifies a predetermined set of data objects relevant to an entity type and indicates a layout of regions of the information card configured to present the data objects (BECK Par 48 – “Other customer contextual attributes 158 may include, for example, other selectable attributes such as the font, font size, font color, time and date conventions, available image libraries, card template designs, card customization options (e.g., zooming, panning, resizing, rotation, etc.), or the like. Further still, product contextual attributes 160 including, for example, product types, available product fulfillment mechanisms, product packaging options, shopping cart options, order value options, order quantity options, and the like may also be selectable by an administrative user 120.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YUAN in view of BENTZUR to include customizing an information card, as taught by BECK.
One of ordinary skill would have been motivated to include customizing an information card, in order to support the continually increasing demand for custom card solutions (BECK Par 5).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over YUAN (US 2020/0005117 A1) in view of BENTZUR (US 2017/0097926 A1), and further in view of KIM (US 2015/0012279 A1).

REGARDING CLAIM 5, YUAN in view of BENTZUR discloses the method of claim 1.
YUAN in view of BENTZUR is silent to receiving an invocation name for the voice response application from a user.
KIM discloses a method/system for voice assistants comprising: 
providing user interface data for a user interface having one or more controls to receive an invocation name for the voice response application (KIM Fig. 8; Par 70 – “FIG. 8 illustrates a display screen 310 in the electronic device 140 showing menus 810 and 820 for assigning a target keyword to a function according to one embodiment of the present disclosure. Initially, the menu 810 may be displayed on the display screen 310 for selecting a function from a list of a plurality of functions. As illustrated, the list of the plurality of functions includes activating a voice assistant application, taking a photograph, unlocking the electronic device 140, activating a voice recorder application, etc.”); and 
configuring the voice response application to be activated in response to a user speaking the invocation name for the voice response application (KIM Fig. 8; Par 70 – “Initially, the menu 810 may be displayed on the display screen 310 for selecting a function from a list of a plurality of functions. As illustrated, the list of the plurality of functions includes activating a voice assistant application, taking a photograph, unlocking the electronic device 140, activating a voice recorder application, etc.”; Fig. 12; Par 85 – “Similarly, when the target keyword “START RECORDING” is detected, the electronic device 140 performs the associated function of activating the voice recorder application based on the keyword-to-function database 900.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YUAN in view of BENTZUR to include receiving an invocation name, as taught by KIM.
One of ordinary skill would have been motivated to include receiving an invocation name, in order to enhance user convenience (Par 3).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YUAN (US 2020/0005117 A1) in view of BENTZUR (US 2017/0097926 A1) and KIM (US 2015/0012279 A1), and further in view of KIRAZCI (US 2018/0190274 A1).

REGARDING CLAIM 6, YUAN in view of BENTZUR and KIM discloses the method of claim 5.
KIM further discloses the method/system wherein the voice response application is integrated into a voice assistant (KIM Par 71 – “A user on the electronic device 140 may select a function from the menu 810. For example, the user may select the function “ACTIVATE VOICE ASSISTANT.” In response, the electronic device 140 displays the menu 820 to allow the user to select a target keyword for performing the select function, i.e., activating the voice assistant application.”), the invocation name being different from a command or term for invoking the voice assistant (KIM Fig. 9 – “Say Cheese” … “Hey assistant”), the invocation name being designated as a keyword to invoke the voice response application (KIM Fig. 8; Par 70 – “Initially, the menu 810 may be displayed on the display screen 310 for selecting a function from a list of a plurality of functions. As illustrated, the list of the plurality of functions includes activating a voice assistant application, taking a photograph, unlocking the electronic device 140, activating a voice recorder application, etc.”; Fig. 12; Par 85 – “Similarly, when the target keyword “START RECORDING” is detected, the electronic device 140 performs the associated function of activating the voice recorder application based on the keyword-to-function database 900.”) [after a conversation of a user with the voice assistant has been initiated].
YUAN in view of BENTZUR and KIM does not explicitly teach the [square-bracketed] limitations.

KIRAZCI discloses the [square-bracketed] limitations. KIRAZCI discloses a method/system for voice assistants comprising: the invocation name being designated as a keyword to invoke the voice response application [after a conversation of a user with the voice assistant has been initiated] (KIRZCI Fig. 4 – “Buy 2 adult tickets for Movie A for tonight … What theatre? … Baxter avenue … I’ll use 3P2 … Hi, this is 3P2. Baxter Avenue has showings for Movie A …”; Par 112 – “In response to the responsive output 482B, the user provides further spoken input 480C of “I'll use 3P2”. Voice input corresponding to the spoken input is generated by the device 606 and provided to the automated assistant 110. The automated assistant 110 may convert the voice input to text, and based on the text determine 3P agent 3P2 is selected. The automated assistant 110 may then send an invocation request to 3P agent 3P2, along with determined values for parameters.”; Par 8 – “These implementations may enable a user to engage a 3P agent via interaction with an automated assistant, without necessitating the user know “hot words” to explicitly trigger the 3P agent and/or without necessitating the user even initially know the 3P agent exists. Moreover, implementations enable the automated assistant to determine, based on the dialog with the user, values for various parameters (associated with the intended action), and to pass those parameters to the 3P agent in conjunction with invoking the 3P agent.”; Par 33 – “For example, to invoke a “movie ticket purchase” 3P agent named “Hypothetical Agent”, the user must know to speak a “hot word/phrase” for the 3P agent such as “Order tickets with Hypothetical Agent”. Such explicit invocations require the user to know at the outset which 3P agent is most appropriate for an intended action of the user, and sends the user directly to that 3P agent for attempted resolution of the intended action via interaction with the 3P agent.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YUAN in view of BENTZUR and KIM to include receiving an invocation name after the conversation starts, as taught by KIRZCI.
One of ordinary skill would have been motivated to include receiving an invocation name after the conversation starts, in order to improve user experience (Par 120).




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over YUAN (US 2020/0005117 A1) in view of BENTZUR (US 2017/0097926 A1), and further in view of KIRAZCI (US 2018/0190274 A1).

REGARDING CLAIM 11, YUAN in view of BENTZUR discloses the method of claim 1. YUAN further discloses wherein the voice response application is configured for integration with a [third-party] voice assistant platform (YUAN Fig. 1 – “Bot Framework 116”; Par 30 – “The interaction that is captured and output via the device(s) 112A, 112B, may be communicated to a bot framework 116 via a network. For instance, the bot framework 116 may provide a standardized interface in which a conversation can be carried out between the virtual agent and the human user 110 (such as in a textual chat bot interface).”), wherein the data objects correspond to data in a data repository of an organization (YUAN Fig. 11 – “Knowledge Graph Data Store 1135.”; Par 73 – “The conversation model generation 1130 may perform these functions through the use of the unstructured data store 1125 and the knowledge graph data store 1135.”) that is independent from the third-party voice assistant platform (YUAN Fig. 1; Fig. 11 – “Virtual Agent Computing System 1140” and “Data Authoring Computing System 1110”; ; Par 73 – “Although FIG. 11 depicts the execution of the components 1130, 1132, 1134, 1136, 1138 within the same computing system 1110, it will be understood that these components may be executed on other computing systems, including multiple computing systems as orchestrated in a server-based (e.g., cloud) deployment.”); and 
wherein the voice response application enables a connection between the [third-party] voice assistant platform and the data repository of the organization (YUAN Fig.1; Fig. 11 –“Virtual Agent Computing System 1140” and “Data Authoring Computing System 1110”; Par 30 – “The interaction that is captured and output via the device(s) 112A, 112B, may be communicated to a bot framework 116 via a network. For instance, the bot framework 116 may provide a standardized interface in which a conversation can be carried out between the virtual agent and the human user 110 (such as in a textual chat bot interface). The bot framework 116 may also enable conversations to occur through information services and user interfaces exposed by search engines, operating systems, software applications, webpages, and the like.”; Par 74 – “The virtual agent computing system 1140 further includes data storage 1144 to store commands, instructions, and other data for the virtual agent operations; and communication circuitry 1146 to communicate with an external network or devices via wired or wireless networking components for the virtual agent communication engine.”) to obtain values for the data objects from the data repository of the organization in response to voice inputs to the voice assistant platform (YUAN Par 25 – “The presently described AI-assisted content authoring techniques provide an effective and efficient framework to create, organize, and deliver content in a technical support scenario and a variety of other agent scenarios. The present authoring techniques include the use of knowledge mining workflows, and the organization of knowledge graph and intent data structures, which are suitable for consumption by a virtual agent in a knowledge information service. For example, in the context of a technical support virtual agent, the present AI-assisted content authoring techniques may involve: identifying content for a particular support issue (an “intent”); developing an intent list to identify solutions for multiple types of intents; and identifying and approving suitable questions and answers to use in an interaction.”).
YUAN in view of BENTZUR does not explicitly teach the voice assistant platform is a [third-party] voice assistant platform.

KIRAZCI discloses the [square-bracketed] limitations. KIRAZCI discloses a method/system for voice assistants comprising: the voice assistant platform is a [third party] voice assistant platform (Fig. 1 – “Automated Assistant 110 … 3P Agents 140A-N”; Par 120 – “FIG. 6 illustrates spoken inputs 680A-F and responsive outputs 682A-E and a situation where a third party agent 3P4 is initially invoked and steers the dialog in outputs 682C and 682D. However, in response to the spoken input 680E that indicates a desire to switch to the other capable 3P agent 3P5, the automated assistant 110 intervenes and invokes 3P agent 3P5 while terminating 3P agent 3P4 from the dialog. Output 682E is then provided based on responsive content from 3P agent 3P5.”; Note that automated assistant 110 is a different party from the agents.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YUAN in view of BENTZUR to include a third party platform, as taught by KIRZCI.
One of ordinary skill would have been motivated to include a third party platform, in order to improve user experience (Par 120).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655